Kass, J.
Evidence adduced by the Commonwealth supported findings made by the Superior Court judge, to whom the case was tried without a jury, that over a period of five weeks the defendant Howard R. Reske, Jr., sold to a customer who was mentally impaired six new pickup trucks on terms that resulted in between four to six times the normal profit margins. Reske was convicted of six counts of larceny of property over $250, G. L. c. 266, § 30, more particularly, larceny by false pretenses. At trial, Reske made timely motions for a required finding of not guilty, and presses that point on appeal. His contention is that the evidence, taken in a light most favorable to the Commonwealth, describes acts that are morally reprehensible but that they are not a crime. We affirm the convictions.
*523First, we spell out the facts found by the judge and which, we are satisfied, were solidly based in the record.
Ronald Nellon,1 who was borderline retarded2 and whose subnormal intellectual capacity was readily apparent, had come into an inheritance of $142,409. With money in his pocket, Nellon was able to indulge one of his dearest wants: to buy trucks. During the period of the sales, June 8, 1992, to July 17, 1992, Reske was the general manager of Quirk Chevrolet in Braintree (Quirk). He established the terms of sale in the six purchases that Nellon made.
In the first transaction, that which occurred on June 8, 1992, salesmen for the dealership had fixed a price of $17,566, yielding a profit of $1,145. That was very close to what David Quirk, the dealership’s principal, had testified was the average or normal profit on a truck sale. A salesman for Quirk and Nellon got so far as to sign an agreement at that price. Reske reviewed the contract (one might think that a general manager would review a sales contract before it was signed) and raised the price $2,000 by increasing the “price of unit” $1,000 and decreasing the trade-in allowance $1,000. Now the profit was $3,145.3 Nellon contentedly signed the new agreement, although it was markedly to his disadvantage.
The second transaction occurred on July 1, 1992, and produced a profit of $4,943, four times the norm, by adding $2,610 to the sticker price (the manufacturer’s suggested retail price) and “low balling” the allowance on the truck — purchased at another dealership on June 13, 1992, and with 175 miles on the odometer — that Nellon was trading in.
The third transaction, on July 8, 1992, was $2,700 over the sticker price and gave Nellon a trade-in allowance of $7,775 on the truck he bought from Quirk a week earlier and that had 109 miles on the odometer. The profit from this transaction was $7,288, six times the norm.
The fourth transaction occurred the very next day, i.e., July 9, 1992. Nellon received a trade-in allowance of $5,876 on the truck he had bought the day before for $14,625. The odometer on that vehicle read 26 miles. The profit margin on this transaction came to $4,313.
*524The fifth transaction again occurred on the day following the previous one. Nellon received a trade-in allowance of $5,530 on the truck for which the day before he had paid $13,818. The odometer reading was 20 miles. Profit on this sale came to $5,085.
The sixth transaction occurred on July 17, 1992. Reske allowed a trade-in of $4,925 on a truck that Nellon had purchased from another dealer for $13,470. At the time of trade, that vehicle had 125 miles on its odometer. The value of the truck traded in was placed on Quirk’s books at $9,500. The profit on this transaction was $6,077.
A prosecution on the theory of larceny by false pretenses — that aspect of the larceny statute under which the prosecution proceeded — requires proof that: (1) a false statement of fact was made; (2) the defendant knew or believed the statement to be false when he made it; (3) the defendant intended that the person to whom he made the false statement would rely on it; and (4) the person to whom the false statement was made did rely on it and, consequently, parted with property. Commonwealth v. Leonard, 352 Mass. 636, 644-645 (1967). Commonwealth v. Kenneally, 10 Mass. App. Ct. 162, 164 (1980).4
The core of Reske’s defense is that he made no false statements of fact, that prices are a matter of opinion, and — the defense comes to this — it is not a crime to gull a willing dupe. It is commonplace that prices, unless regulated, are subject to market fluctuation. That does not mean, however, that there is no such thing as a false statement about the value of an item that is for sale. Reinherz v. American Piano Co., 254 Mass. 411, 420-421 (1926). Commonwealth v. Coshnear, 289 Mass. 516, 522 (1935).
Here, the finder of fact may infer a false statement as to the value of the six trucks sold by Quirk to Nellon5 from the inordinate profit margin, from the manifestly unrealistic trade-in allowances, and from the inflation over sticker prices. There was evidence of market norms, that those norms had been exceeded by manipulation of trade-ins and base prices, that *525those norms were so exceeded that the dealership thought it proper to make restitution. A salesman under Reske’s supervision quit his job because he thought what was being done to Nellon was so immoral. An experienced dealer, Reske knew that the prices he was charging Nellon had no relation to what he customarily charged. This could be inferred from his doctoring of the prices in the first contract, prepared in accordance with customary prices and profit margins by salesmen who reported to him. False statements of value could also be inferred from evidence given by an experienced car dealer that sales above sticker price were not normal, nor was it normal to take $7,000 off the price of a vehicle that had been driven only for 24 hours and 33 miles.
There is a distinction between stating the price of a mine, a share of corporate stock, a piece of jewelry, or a work of art, as to which values are freighted with opinion, and goods sold as widely to the general public as new automobiles. It is simply not correct to suppose that automobile prices are so relative that it is not possible to state a false price. There are acceptable yardsticks. Dealer invoice prices are obtainable information and they set the base. Sticker prices, except for one brand of car which has a sales policy of selling at sticker price, are the ceiling. A price over sticker price would not be justifiable. See How to Buy or Lease a Car, Consumer Reports, Apr. 1997, at 13-15. Fair trade-in prices can be established through an industrial reference source known as the Blue Book. See Buying a Used Car, id. at 17.
Nevertheless, the dissenting opinion insists that in the absence of some express statement by Reske that the prices charged or the values given in trade were fair market prices and values, there is no false statement of a fact. We think that far too literal — certainly in the peculiar circumstances of this case. The confidence man is generally subtle when winning the confidence of the mark and a false pretense may consist of an act, symbol, or token calculated to deceive, such as grossly off-market prices or credits stated on forms of an established automobile agency selling a respected line of automobiles. Commonwealth v. Morrison, 252 Mass. 116, 122 (1925). “It is not necessary to have direct evidence that a representation was false. It is enough if all the circumstances considered together would warrant the jury in concluding that it was untrue.” Id. at 122-123. A false pretense may be made by implication as well as by verbal *526declaration. Commonwealth v. Louis Constr. Co., 343 Mass. 600, 604 (1962) (misstated bills in that case found not to be made with fraudulent intent).6 Bright v. Sheriff, 90 Nev. 168, 170 (1974). The padding of the invoices in the instant case was not fundamentally different from padding of the vouchers in, e.g., Commonwealth v. Ianello, 344 Mass. 723, 734-736 (1962).
Reske wanted those false values to be accepted by Nellon. He expected them to be accepted because Nellon’s impaired cognitive capacities rendered him a gullible mark. The days may be over when caveat emptor was a byword of capitalism and a sucker had only himself to blame. Cf. McEvoy Travel Bureau, Inc. v. Norton Co., 408 Mass. 704, 712-714 (1990). Even at the apogee of economic Darwinism, however, there was an underlying assumption that the mark had normal mental capacity. Given Nellon’s obviously addled state, taking his money was on the same larcenous plane as the extraction of money from a credulous and incompetent customer for an insurance policy never applied for in Commonwealth v. Kenneally, 10 Mass. App. Ct. at 165-166.
The dissent advances the somewhat curious proposition that, unless a statute defines as a crime the selling or buying of property to or from a manifestly incompetent person at greatly inflated profit margins, which any person of normal understanding would reject as unacceptable, then there is no crime. The law is not so inelastic. Larceny by false pretences is a crime of ancient lineage, originally enacted in 1757 by Parliament to supplement the common law.7 St. 30 Geo. 2, c. 24, § 1 (Eng.). Our own statute, now G. L. c. 266, § 30, descends from that source. Commonwealth v. Drew, 19 Pick. 179, 182 (1837). See generally LeFave & Scott, Handbook on Criminal Law § 90 (1972). It is a statute broad in scope and its application is not “limited to cases against which ordinary skill and diligence cannot guard; . . . one of its principal objects is to protect the weak and credulous from the wiles and stratagems of the artful and cunning.” Commonwealth v. Drew, supra, at 184. The opinion continues, “but there must be some limit, and it would seem to be unreasonable to extend it to those who, having the *527means in their own hands [in that case a bank] to protect themselves. It may be difficult to draw a precise line of discrimination applicable to every possible contingency, and we think it safer to leave it to be fixed in each case as it may occur.” Id. at 185.
Precisely so. Here the mark’s disability was the key necessary to Reske’s being able to relieve him of his money through a false pretense of ordinary dealing in the automobile market. Nellon was quintessentially weak and credulous. Reske crossed the prohibitory line, and did so following a repetitive pattern. Cf. Commonwealth v. England, 350 Mass. 83, 87 (1966); Commonwealth v. Pina, 1 Mass. App. Ct. 411, 415 (1973).
As to the fourth element of the crime, the unfortunate Nellon did rely on Reske’s inflated and deflated figures and paid whatever he was asked for, thus, parting with at least $23,651, which, in the aggregate, could not honestly have been charged. As to each of the six transactions, the amount of overcharge was substantially above $250.
Proof of the elements of larceny by false pretenses were, thus, put before the trial judge and he rightly denied the motion for a required finding of not guilty.

Judgments affirmed.


A pseudonym.


He had an IQ of 79 and could not comprehend numbers over 100.


The computation of profits on each of the six transactions was made by the comptroller of the Quirk companies.


The once separate crimes of larceny, embezzlement, and larceny by false pretenses have been merged into the one crime of larceny since 1899. Commonwealth v. King, 202 Mass. 379, 388 (1909).


When David Quirk, the principal of Quirk Chevrolet, noticed the pattern of sales to Nellon, he ordered that no more sales be made to Nellon and Quirk made full restitution to Nellon for the amounts he had been overcharged.


Compare Commonwealth v. Ianello, 344 Mass. 723, 734-736 (1962), in which a more systematic overcharge for sidewalk replacement was considered to be a basis for larceny by false pretenses.


One who obtained title to property, the English courts had held, was not guilty of larceny; hence the remedial statute.